DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 2/24/22 have been considered and found persuasive.  
2.	The prior art, (U.S. PUBS No. 2019/0131283), teaches a method of fabricating a microelectronic package assembly, the method comprising: receiving a workpiece, the workpiece comprising a first chip and a via structure embedded within a first package material, wherein a first side of the first chip and a first side of the via structure are electrically coupled to one or more redistribution layers of a package; applying a second package material above a second side of at least a portion of the first chip; adhering a second chip to the assembly through contact with the second package material; and electrically coupling the second chip to a second side of the via structure by reflowing a plurality of interconnects comprising solder features; but is silent with respect to the above teachings in combination with underfilling a third package material between the plurality of solder interconnects electrically coupled to the second chip.
3.	The prior art, (U.S. PUBS No. 2014/0185264), teaches a microelectronic device package assembly, comprising: a first chip comprising a first integrated circuit (IC); a via structure adjacent to the first chip; a first package material between a sidewall of the first chip and a sidewall of the via structure; one or more redistribution layers electrically coupled to a first side of the first chip and to a first side of the via structure; a second chip comprising a second IC, 
4.	The prior art, (U.S. PUBS No. 2014/0185264), teaches a packaged microelectronic device, comprising: a microprocessor chip, wherein a first side of the microprocessor chip is electrically coupled to one or more redistribution layers of a package; a via structure adjacent to the microprocessor chip, wherein a first side of the via structure is electrically coupled to the one or more redistribution layers; a first package material between a sidewall of the microprocessor chip and a sidewall of the via structure; a memory chip over a second side of the microprocessor chip, over a second side of the via structure, and electrically coupled to the second side of the via structure through a plurality of interconnects comprising solder features; and a second package material between the microprocessor chip and the memory chip, wherein the second package material is in contact with the second chip, but is silent with respect to the above teachings in combination with wherein the second package material is in contact with the second chip, and an edge of the second package material proximal to the interconnects is laterally spaced apart from a sidewall of at least one of the solder features.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-3, 6-19, and 21-23 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/1/22